Citation Nr: 0107806	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-04 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of collection of loan guaranty 
indebtedness in the amount of $9,228.50, plus interest.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The record reflects that the veteran had active duty in the 
military or naval services.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran received disbursement of a VA-guaranteed home 
loan in October 1980 in the amount of $45,000.00.  The 
veteran defaulted on the loan.  The home was sold by 
foreclosure in June 1982.  

3.  The foreclosure sale of the home resulted in a debt on 
the loan guaranty in the amount of $9,228.50.  VA notified 
the veteran of this debt in February 1984.   

4.  In the June 1999 decision, the Committee granted the 
veteran a partial waiver in the amount of $5,909.89, the 
principal balance remaining on the debt.  The interest 
remaining was approximately $1,287.00. 

5.  Collection of the veteran's remaining indebtedness to VA, 
i.e., the interest owing, would cause undue hardship. 

6.  There is no evidence showing that collection of loan 
guaranty principal indebtedness in the amount of $3,318.61 
caused the veteran undue hardship.   



CONCLUSIONS OF LAW

1.  There was a loss after default of the property that 
constituted the security for the veteran's VA-guaranteed 
loan. 38 U.S.C.A. § 5302 (West 1991 and Supp. 2000); 
38 C.F.R. § 1.964(a) (2000).

2.  Collection of the remaining loan guaranty indebtedness 
(interest) in the approximate amount of $1,287.00 would be 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 2000); 38 U.S.C.A. § 5107, as amended by H.R. 
4864, Veterans Claims Assistance Act of 2000 (November 9, 
2000); 38 C.F.R. §§ 1.964, 1.965 (2000).

3.  Collection of loan guaranty indebtedness (principal) in 
the amount of $3,318.61 is not against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 
38 U.S.C.A. § 5107, as amended by H.R. 4864, Veterans Claims 
Assistance Act of 2000 (November 9, 2000); 38 C.F.R. §§ 
1.964, 1.965 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


Factual Background

The veteran received disbursement of a VA-guaranteed home 
loan in October 1980 in the amount of $45,000.00.  He 
defaulted on the loan.  The home was sold by foreclosure in 
June 1982.  VA paid the mortgage lender's loan guaranty claim 
in the amount of $9,228.50.  In February 1984, VA notified 
the veteran that his default on the home loan resulted in a 
debt of $9,228.50 owed to VA.  

In his December 1988 request for a waiver, the veteran 
explained that shortly after he purchased the home, he and 
his wife had marital difficulties.  When she left, he was 
unable to afford the mortgage payments.  He sold the home to 
a friend, who apparently defaulted on the loan.  The veteran 
also provided a Financial Status Report, which showed a net 
monthly income of $1,188.00 and monthly expenses of $965.00.  
However, he also owed $247.00 per month for a car loan and a 
personal loan, which would be paid off in three months and 
seven months, respectively.  His assets included a small 
amount of cash on hand and two older model vehicles.  As 
reported at that time, the veteran's expenses exceeded his 
income by $24.00.  However, he indicated that, after the two 
loans were paid, he would be able to pay $300.00 a month 
toward the debt.      

In a February 1989 decision, the Committee denied the 
veteran's request for a waiver of collection of VA loan 
guaranty indebtedness in the amount of $9,228.50, plus 
interest.  Work product in the claims folder showed that a 
portion of the veteran's VA disability compensation benefits 
were deducted to pay down this debt.  

In May 1999, the RO received from the veteran another request 
for a waiver of recovery of indebtedness.  He explained that, 
after they bought the house, he and his wife experienced 
marital problems and eventually divorced.  He attempted to 
sell the home without success.  After 16 months, he was 
shipped overseas.  The home loan was foreclosed at that time.  
Currently, the veteran was receiving VA disability 
compensation, part of which was used to repay the VA loan 
guaranty debt.  He paid child support for children from his 
first marriage and had custody of his children from his 
second marriage.  He received aid for his dependent children 
and housing assistance.  He worked part-time and went to 
school part-time.  

In the associated Financial Status Report, the veteran 
claimed four dependents, ages 9, 10, 13, and 20.  He reported 
net monthly pay of $938.00 and VA compensation of $395.00 for 
a total monthly net income of $1,333.00.  He had minimal cash 
on hand, an older-model vehicle, and no other assets.  
Monthly expenses, including the loan payment for the vehicle, 
totaled approximately $979.00.  As reported by the veteran, 
his income exceeded his expenses by $354.00 per month.  
However, $160.00 of his VA compensation was currently 
recouped to pay his VA debt.  

In a June 1999 decision, the Committee noted that the waiver 
request was being reconsidered at the veteran's request and 
pursuant to a change in the applicable law.  It determined 
that the veteran's loan guaranty indebtedness was partially 
recouped and that the principal balance of the debt was 
$5,909.89.  It also found that the veteran had a modest 
income and had underreported expenses for a single parent 
with three young children.  Therefore, the Committee held 
that hardship existed and that continuing to collect the debt 
would cause further hardship.  However, it was unable to 
determine that hardship existed prior to the veteran's May 
1999 waiver request.  The Committee therefore granted a 
partial waiver in the amount of $5,909.89.  Work product in 
the claims folder showed that the interest remaining on the 
original debt was about $1,287.00.  

Correspondence received from the veteran in February 2000 
indicated that he disagreed with the partial waiver.  He 
sought waiver of recovery of the total debt, $9,228.50, to 
include the return of the money already paid to reduce the 
debt, as well as interest.  The veteran added that he was not 
receiving child support from his former spouse.                 

The veteran's March 2000 Financial Status Report listed five 
dependent children, ages 9, 11, 14, 19, and 21.  He reported 
a monthly net income of approximately $518.00 and VA 
compensation of $863.00, for a total monthly net income of 
$1,381.00.  He explained that, due to budget problems, his 
work hours were cut from 32 hours a week to 24 hours a week.  
The veteran listed monthly living expenses, including money 
paid toward the VA debt, as $1,558.00.  He had additional 
expenses of $327.00 per month for a car loan payment and a 
credit card payment.  As reported, the veteran's total 
monthly expenses exceeded his total monthly income by 
$504.00.      

Analysis

With respect to any loan guaranteed, insured, or made under 
VA law, VA shall waive payment of an indebtedness to VA by 
the veteran or his spouse under the following circumstances: 
(1) following default and loss of the property that was 
security for the loan, (2) there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver, and (3) 
where collection of such indebtedness would be against equity 
and good conscience.  38 U.S.C.A. § 5302(b) and (c) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 1.964(a), 1.965(b) (2000).     

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the veteran and the Government.  
38 C.F.R. § 1.965.  In making this determination, 
consideration is given to the following elements, which are 
not intended to be all-inclusive: (1) Fault of the debtor.  
Where actions of the debtors contribute to the creation of 
the debt.  (2) Undue Hardship.  Whether collection would 
deprive the debtor or family of basic necessities.  (3)  
Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.  (4)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain to the debtor.  (5)  
Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. Id.  

If waiver is granted, in whole or in part, the debtor 
generally has a right to refund of amounts already collected 
up to the amount waived.  38 C.F.R. §§ 1.911(c)(2), 1.967(a).  
Refund of the entire amount collected may not be made when 
only a part of the debt is waived or when collection of the 
balance of a loan guaranty indebtedness by VA from obligors, 
other than a husband or wife of the person requesting waiver, 
will be adversely affected.  Only where the amount collected 
exceeds the balance of the indebtedness still in existence 
will a refund be made in the amount of the difference between 
the two.  38 C.F.R. § 1.967(d).  

In this case, the veteran seeks a waiver of collection of the 
entire amount of the original debt, not merely the $5,909.89 
already waived, plus the interest.  That is, he wants a 
refund of the $3,318.61 recouped by VA toward the payment of 
the original $9,228.50 debt amount and a waiver of collection 
of the remaining interest.  The veteran's primary argument is 
that he is unable to repay the debt without incurring 
financial hardship.  

Considering the applicable factors, the Board initially finds 
that the veteran's actions contributed to the creation of the 
debt.  Specifically, his failure to ensure payment of the 
mortgage caused the default and ultimate foreclosure sale on 
the home, which resulted in the creation of the debt.  To the 
extent that the veteran was at fault in creating the debt, 
failure to collect the debt from him affords him some unfair 
gain.  There is no indication that collection of the VA home 
loan guaranty debt would defeat the purpose of the benefit or 
that the veteran changed his position to his detriment by 
relying on the benefit.  

However, examining at the veteran's recent financial 
information, the Board finds that further collection of debt 
interest would work undue hardship on the veteran.  That is, 
his reasonable expenses exceed his income, such that further 
debt collection would render him unable to secure basic 
necessities for himself and his family.  To that extent, the 
Board finds that collection of the remaining interest debt 
would be against equity and good conscience and is therefore 
waived.  38 U.S.C.A. § 5302(b) and (c); 38 C.F.R. 
§§ 1.964(a), 1.965(b).      

However, the Board finds no such basis for waiving collection 
for the portion of the principal debt already recouped.  At 
the time of his initial waiver request, as shown by the 
evidence of record, the veteran demonstrated an ability and 
willingness to repay the debt at a rate of $300.00 per month 
after paying off two loans.  In fact, he has not suggested or 
presented evidence showing that VA's recoupment of a portion 
of the debt in the years between December 1988 and May 1999 
deprived the veteran and his family of the basic necessities 
of life.  Accordingly, the veteran's request for a waiver of 
collection--and refund--of principal debt already recouped by 
VA in the amount of $3,318.61 is denied.  38 U.S.C.A. § 
5302(b) and (c); 38 C.F.R. §§ 1.964(a), 1.965(b).  


ORDER

Waiver of collection of loan guaranty indebtedness (interest) 
in the approximate amount of $1,287.00 is granted.   

Waiver of collection of loan guaranty indebtedness 
(principal) in the amount of $3,318.61 is denied.   




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

